internal_revenue_service department of the treasury index number 2601-dollar_figure washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-115527-98 date date re legend settlor daughter child a child b child c trust state this is in response to your letter dated date and prior correspondence submitted by your authorized representatives in which you request several rulings concerning the partition of trust on date settlor established a revocable_trust trust trust became irrevocable on date under the terms of trust the income may be distributed in the trustee’s discretion to settlor’s daughter daughter for life under article i b upon the death of daughter the income may be distributed in the trustee’s discretion to daughter’s descendants per stirpes or accumulated for their benefit any income that is accumulated as to any beneficiary may in the discretion of the trustees either be added to corpus or held for future distribution to such beneficiary article i b further provides that it is the intent of the settlor that no beneficiary or class of beneficiaries shall be prejudiced by reason of the fact that in the discretion of the trustees income that might otherwise have been distributed to them is accumulated accordingly the trustees are directed to maintain accounts of such income such that when the trust terminates and principal is distributed any accumulated income which shall not have been either added to principal or distributed is to be added to the distributable share of the respective beneficiary or class of beneficiaries there is no power to invade corpus for any beneficiary trust also provides that upon the death of the last survivor of the children of daughter living on the date the trust is executed child a child b and child c the trust is to terminate and the trust estate is to be distributed outright to the descendants of daughter per stirpes daughter died on date since that date the trustees have distributed all the income in equal shares to daughter’s three children child a b and c because all the income has been distributed there is no accumulated income being held for future distribution to any beneficiary the trustees propose to partition trust equally into three partitioned trusts one trust for each child of daughter and that child’s descendants the terms of each partitioned trust will be similar to the terms of trust in general the trustees of each trust will have the discretion to distribute trust income per stirpes to the child with respect to whom the trust was established and that child’s descendants trust income not distributed can be added to principal or held for future distributions to that beneficiary or that beneficiary’s descendants trust income that is added to principal will be held separately and upon the termination of the trusts distributed per stirpes to daughter’s descendants the trustees will have no power to invade principal each trust will terminate on the death of the last to die of child a child b and child c on termination the corpus of each trust will be distributed to the respective child’s then living descendants per stripes or if none then to daughter’s then living descendants per stirpes if a child and all that child’s descendants die prior to the termination of the trust then the corpus of the deceased child’s trust will be distributed in equal shares to the other two trusts in particular if the beneficiaries of a partitioned trust die before the trust terminates the trust property held in the partitioned trust will pass to the remaining partitioned trusts it is proposed that the current property held in trust will be divided pro_rata among the three trusts it is represented that under state law trust may be partitioned in a pro_rata manner each of the partitioned trusts will be administered under the laws of state you represent that the proposed partition is authorized under the laws of state specifically sec_5 dollar_figure of the state trusts and trustees act provides the trustee may sever any trust estate on a fractional basis into or more separate trusts for any reason a separate trust must be held on terms and conditions which are substantially equivalent to the terms of the trust from which it was severed or segregated so that the aggregate interests of each beneficiary in the several trusts are substantially equivalent to the beneficiary’s interests in the trust before severance sec_5 provides that if all the current beneficiaries of a_trust are adult they may enter into a written_agreement relating to the trust which does not accelerate the trust’s termination and such agreement is binding under state law it is represented that no additions have been made to the trusts after date the following rulings have been requested the proposed division of the trust will not cause the trust to lose its exempt status for generation-skipping_transfer_tax purposes under b a of the tax_reform_act_of_1986 and sec_26_2601-1 nor will the proposed division into partitioned trusts subject either the trust or the resulting partitioned trusts to the generation-skipping_transfer_tax the partition of trust into three partitioned trusts and the pro_rata allocation of the trust assets among the partitioned trusts will not be a transfer by the child a child b or child c that will be subject_to gift_tax under sec_2501 after the partition of the trust into three partitioned trusts each of the partitioned trust will be treated as a separate taxpayer under sec_643 the partition of trust into three partitioned trusts and the pro_rata allocation of each existing asset among the three partitioned trusts does not result in the realization by the trust of any income under sec_61 of the internal_revenue_code and does not result in the realization of any gain_or_loss under sec_1001 of the code after the partition of the trust into three partitioned trusts the assets of the three partitioned trusts received from the trust will have the same basis and same holding periods as the assets had in the trust issue sec_1 you request rulings that the proposed partition of the trust pursuant to the terms of the petition will not result in either the trust or the partitioned trusts created by the partition being subject_to the generation-skipping_transfer_tax imposed under sec_2601 sec_2601 imposes a tax on every generation-skipping_transfer gst made after date under b a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust that is otherwise exempted from the application of chapter the gst tax by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter a modification of a_trust that is otherwise exempt for gst tax purposes under the act will generally result in a loss of its grandfathered exempt status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust you have represented that the trust was irrevocable on date and no additions have been made to the trust after that date we conclude that the proposed partition will not alter the quality value or timing of any powers or beneficial interests rights or expectancies originally provided for under the terms of the trust therefore the partition as proposed will not subject the trust or any trust created under the partition to the generation-skipping_transfer_tax accordingly the terms of the trust as proposed to be modified will not affect the gst status of the trust and thus will not result in a transfer of property that will subject the trust to the generation-skipping_transfer_tax imposed under sec_2601 in addition the proposed partition of the trust into partition trusts will not subject the partitioned trusts to the generation-skipping_transfer_tax in addition we conclude that proposed partition will not constitute a transfer of property subject_to gift_tax under sec_2501 by child a child b or child c issue the partitioned trusts that are created as a result of the division are created as of the date of the division and therefore are subject_to sec_643 of the code sec_643 provides that under regulations to be prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of federal_income_tax although the partitioned trusts will have the same grantor each trust will have different primary beneficiaries provided that each of the partitioned trusts is separately managed and administered each of the partitioned trusts will be treated as a separate trust for federal_income_tax purposes issue sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale of other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on the partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not give the trustee authority to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement among the trustees and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgage loans were considered substantially identical by the agency that regulated the financial_institution the supreme court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the supreme court stated that properties are different in a sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings pincite the supreme court held that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and that the taxpayer realized losses when it exchanged the loans it is consistent with the supreme court’s opinion in cottage savings to find that the interests of the beneficiaries of the three partitioned trusts will not differ materially from their interests in the trust the proposed transaction will not change the interests of the beneficiaries who will be entitled to the same benefits after the proposed transaction as before the proposed transaction is similar to the kinds of transactions discussed in revrul_56_437 since the trust is to be partitioned but all other provisions of the trust will apply to determine the beneficiaries’ respective interests in the three partitioned trusts thus the transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries the conclusion that the proposed partition will not result in a material_change is unaffected by the fact that it is anticipated that after the partition the trustees of the three partitioned trusts may cause the trusts to invest in dissimilar assets therefore the trust the three partitioned trusts and the beneficiaries of any of these trusts will not realize gain_or_loss under sec_1001 as a result of the proposed transaction accordingly the partition of trust into three partitioned trusts and the pro_rata allocation of each existing asset among the three partitioned trusts does not result in the realization by the trust of any income under sec_61 of the internal_revenue_code and does not result in the realization of any gain_or_loss under sec_1001 of the code issue sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized by the grantor on the transfer sec_1_1015-2 provides that in the case of property acquired by a transfer in trust the basis rules of sec_1015 apply whether the property is in the hands of the trustee or the beneficiary and whether acquired prior to the termination of the trust and distribution of the property or thereafter in addition the principles in sec_1_1015-1 concerning uniform basis are applicable in determining the basis_of_property where more than one person acquires an interest in the property by a transfer in trust sec_1_1015-1 provides that property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 because sec_1001 will not apply to the proposed division of the trust the basis of the assets in the three separate partitioned trusts will be the same as the basis of the assets currently held in trust sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the internal_revenue_code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as it would have in the hands of such other person as noted above the basis of the assets held by the three partitioned trusts will be the same as the assets currently held by trust accordingly under sec_1223 the holding_period of the assets in each of the partitioned trusts will include the holding periods of the same assets in trust this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes
